 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDby unilaterally setting higher rates of pay for those hired to replace its employeeswho were on strike, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) and(1) of the Act.5.By interferingwith,restraining,and coercing its employees in the exerciseof rights guaranteed in Section7 of the Act,the Respondent Company has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) ofthe Act.6.The Teamsters and the Machinistshave,and their agents have, engaged inunfair labor practices within the meaning of Section 8(b) (4) (A) of the Act byinducing and encouraging employees of Hart Motor Express and Associated Trans-port34 to engage in strikes or concerted refusals in the course of their employ-ment to perform servicesfor their respectiveemployers, an object thereof beingto force or require such employers to cease doing businesswithW. W. WallworkFargo, Inc.7.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]BThe complaint also alleged that the Unionsunlawfully induced the employees ofK.W. McKee, Inc.,not to handle Wallwork freight.However,the General Counselfailed to offer any evidence in support of this allegation.Revere MetalArt Co.,Inc.andIsabelo RodriguezAmalgamated Union,Local5,UAW,IndependentandIsabeloRodriguez.Cases Nos. 2-CA-5330 and 2-CB-1932.March 10,1959DECISION AND ORDEROn October 30, 1958, Trial Examiner Max M. Goldman issuedhis Intermediate Report in the above-entitled consolidated proceed-ing findings that Revere Metal Art Co., Inc., the RespondentCompany, and Amalgamated Union, Local 5, UAW, Independent,theRespondent Union, had engaged in andwere engaging incertain unfair labor practices and recommending that they ceaseand desist therefrom and take certain affirmativeaction, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent Union filed exceptions to the Inter-mediate Report.No exceptions were filed by the Respondent Com-pany.Pursuant to the provisions of Section 3(b) of the Act, theBoard has delegated its powers in connection with this case to athree-member panel [Chairman Leedom and Members Bean andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, and the entire record in thecases and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner.1The Respondent Union's request for oral argument is hereby denied because the recordand exceptions adequately present the issues and positions of the parties.123 NLRB No. 16. REVERE METALART CO., INC.ORDER115Upon the entire record in these cases and pursuant to Section10(c) of the National Labor Relations Act, as amended, the Na-tional Labor Relations Board hereby orders that :A. The Respondent Company, Revere Metal Art Co., Inc., NewYork City, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Entering into,maintaining, renewing, or enforcing anyagreement with the Respondent Amalgamated Union, Local 5 UAW,Independent, which provides for obligations to the Union on thepart of employees other than the payment of initiation fees ancydues, or which requires its employees to join, or maintain their-membership in, such labor organization, as a condition of employ-ment, unless such agreement has been authorized as provided inSection 8 (a) (3) of the Act.(b)Recognizing and dealing with said Local, or any successorthereto, as the collective-bargaining representative of any of itsemployees for the purpose of dealing with the Company concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless and until Local5 shall have demonstrated its exclusive majority representativestatus pursuant to a Board-conducted election among the employeesof the said Respondent Company.(c)Performing or giving effect to its agreement of November13, 1956, with said Local 5, or to any modification, extension, supple-ment, or renewal thereof, or to any other contract, agreement, orunderstanding entered into with Local 5 relating to grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until Amalgamated Union,Local 5, UAW, Independent, shall have demonstrated its exclusivemajority representative status pursuant to a Board-conducted elec-tion among the employees of said Respondent Company, provided,however, that nothing herein shall be construed to require theCompany to vary any substantive provisions of such agreementor to prejudice the assertion by the employees of any rights whichthey may have thereunder.(d) Soliciting checkoff authorizations for, or membership inthe said Local by threats or otherwise, or in any like or relatedmanner interfering with, restraining, or coercing its employees inthe exercise of their rights to self-organization, to form labororganizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right may 116DECISIONSOF NATIONALLABOR RELATIONS BOARDbe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8(a) (3) of the Act.2.Take the following affirmative action :(a)Withdraw and withhold all recognition from AmalgamatedUnion, Local 5, UAW, Independent, as the representative of anyof its employees for the purpose of dealing with the Company con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or any other condition of employment, unless anduntil said Local shall have demonstrated its exclusive majorityrepresentative status pursuant to a Board-conducted election amongthe Respondent Company's employees.(b) Jointly and severally with the said Local reimburse its em-ployees for any initiation fees, dues, or other moneys paid or checkedoff as a condition of employment pursuant to the agreement ofNovember 13, 1956, or any extension, renewal, modification, or sup-plements thereof, or any agreement superseding it.(c)Preserve and make available to the Board or its agents, uponrequest, for examination and copying, all records and reports neces-sary to analyze the amount of moneys due under the terms of thisOrder.(d)Post at its plant, in New York City, copies of the noticeattached hereto marked "Appendix A." 2 Copies of said notice, tobe furnished by the Regional Director for the Second Region,shall, after being duly signed by the Company, be posted by itimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted. Reason=able steps shall be taken by the Company to insure that said noticesare not altered, defaced, or covered by any other material.(e)Post at the same places and under the same conditions asset forth in (d) above, and as soon as they are forwarded by theRegional Director, copies of the Respondent Union's notice hereinmarked "Appendix B."(f)Notify the Regional Director for the Second Region, in writ-ing,within 10 days from the date of this Order what steps theRespondent Company has taken to comply herewith.B. The Respondent Union, Amalgamated Union, Local 5, UAW,Independent, New York City, its officers, representatives, agents,successors, and assigns shall:1.Cease and desist from :(a)Entering into,maintaining, renewing, or enforcing anyagreement with the Company which provides for obligations to the2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decreeof the United States Court of Appeals,Enforcingan Order." REVERE METAL ART CO., INC.117Union on the part of employees other than the payment of initia-tion fees and dues as a condition of employment,or which grantstheUnion exclusive recognition,orwhich requires employees tojoin, or maintain their membership in the Union as a conditionof employment, unless such agreement which grants exclusive recog-nition or requires membership has been authorized as provided inSection 8(a) (3) of the Act.(b)Acting asthe exclusivebargainingrepresentative of any ofthe employees of Respondent Revere MetalArt Co.,Inc., for thepurpose of dealing with said Company concerning grievances, labordisputes,wages, rates of pay, hours of employment,or other condi-tions of employment unless and until said Union shall have demon-strated its exclusive majority representative status pursuant to aBoard-conducted election among the Company's employees.(c) In any like or related manner causing or attempting to causethe Companyto discriminate against any employee in violation ofSection 8(a) (3) of the Act.(d) In any like or related manner restraining or coercing employ-ees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action :(a)Jointly and severally with the Company reimburse the Com-pany's employees for any initiation fees, dues,or other moneyspaid or checked off as a condition of employment pursuant to theagreement of November 13, 1956, or any extension,renewal, modi-fication, or supplements thereof, or any agreement superseding it.(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all records necessary toanalyze the amounts of moneys due under the terms of this Order.(c)Post at its offices and meeting halls in New York City, copiesof the notice attached hereto marked"Appendix B." 3Copies ofsaid notice,to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the Union's representative,be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter in conspicuous places, includ-ing all places where notices to members are customarily posted.Reasonable steps shall be taken by it to insure that said notices arenot altered,defaced, or covered by any other material.(d)Mail to the said Regional Director signed copies of AppendixB for posting by the Company at its New York City plant, asprovided above herein.Copies of said notice to be furnished bythe Regional Director,shall, after being signedby theRespondentUnion's representative,be forthwith returned to the Regional Direc-tor for disposition by him.8 See footnote 2. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the said Regional Director in writing, within 10 daysfrom the date of this Order, what steps the Respondent Unionhas taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT enter into, maintain, renew, or enforce anyagreement with Amalgamated Union, Local 5, UAW, Indepen-dent, which requires our employees to join, or maintain theirmembership in, such labor organization as a condition of em-ployment unless such agreement has been authorized as providedby the Labor Management Relations Act.WE WILL withdraw and withhold recognition from the above-named labor organization as the representative of any of ouremployees for the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until the above-named labor organization shall have demonstrated its exclusivemajority representative status pursuant to a Board-conductedelection among our employees.WE WILL NOT perform or give effect to our agreement ofNovember 13, 1956, with said Local 5, or to any modification,extension, supplement, or renewal thereof, or to any other con-tract, agreement, or understanding entered into with Local 5relating to grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, unless anduntilAmalgamated Union, Local 5, UAW, Independent, shallhave demonstrated its exclusive majority representative statuspursuant to a Board-conducted election among our employees,provided, however, that nothing herein shall be construed to re-quire us to vary any substantive provisions of such agreement orto prejudice the assertion by our employees of any rights whichtheymay have thereunder.WE WILL NOT solicit checkoff authorizations for, or member-ship in said Local by threats or otherwise, or in any like orrelated manner interfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization, to form labororganizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to REVEREMETAL ART CO., INC.119refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8(a) (3) of the Act.WE WILL jointly and severally with the above-named labororganization reimburse our employees for initiation fees, dues,or other moneys paid or checked off as a condition of employ-ment pursuant to the agreement of November 13, 1956, or anyextension, renewal,modification, or supplements thereof, orany agreement superseding it.All our employees are free to become, remain, or refrain frombecoming or remaining, members of any labor organization exceptto the extent that this right may be affected by an agreement inconformity with Section 8(a) (3) of the Act.REVERE METAL ART CO., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Isabelo Rodriguez, an individual, herein called theCharging Party, the General Counsel by the Regional Director for the SecondRegion (New York, New York), of the National Labor Relations Board, hereincalled the Board, issued his complaint dated December 26, 1957, against the Re-spondents, Revere Metal Art Co., Inc., herein referred to as the Company, andAmalgamated Union, Local 5, UAW, Independent, herein referred to as theUnion, alleging that the Respondents respectively violated Section 8(a)(1), (2),and (3), and Section 8(b)(1)(A) and (2), and Section 2(6) and (7) of theAct.Copies of the charges, an order consolidating the cases, the complaint, andnotice of hearing were duly served upon the Respondents and the Charging Party.The Respondents' respective answers deny the commission of unfair labor practices.Pursuant to notice a hearing was held before the Trial Examiner on variousdays between February 3 and 28, and on October 9, 1958, at New York City.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded the parties.The partiespresented oral argument at the closing of the hearing.The Union and the Gen--eralCounsel filed memoranda.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a New York corporation, maintains its principal office and placeof business in the City of New York where it is engaged in the manufacture, sale,and distribution of pen parts.During the past year the Company manufacturedand sold products valued in excess of $800,000, of which products valued inexcess of 50,000, were shipped from its plant to points outside the United States.It is found that the Company is engaged in commerce within the meaning of theAct. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDIf.THE LABOR ORGANIZATION INVOLVEDAmalgamated Union, Local 5, UAW, Independent, is a labor organization withinthe meaning of the Act.III.THE UNFAIRLABOR PRACTICESA. The eventsIn about June or July 1956, the Union began an organizing campaign amongthe Company's employees.These activities were conducted under the directionof Benjamin Ross, general manager and secretary-treasurer of the Union, by,among others, Sam Vogel, then an organizer and business representative, and SaulYellin, president.Various of these representatives daily sought to interest em-ployees in joining the Union by talking to them as they entered and left theplant on the three shifts operated by the Company.The Union also engaged inorganizational picketing.By August the organizing campaign had adversely affected production. JohnA. Bruno, then general foreman of the plant conducted a poll among some of theemployees to determine union interest. In about the middle of August employeeManuel Colon was discharged, and the Union filed a charge alleging discrimina-tion.For about 2 weeks, beginning in about the middle of August, Colon joinedthe picket line which then declared the Company to be unfair.During this latterperiod of picketing, the Company was cut off from coolants and lubricants essen-tial to the operation of its machinery and production was further adversely affected.There was also in this period a cessation of its garbage removal service andshipments to and from the plant stopped.At this time customers came to theplant to pick up finished products.At the suggestion of one of these customers,Harry Kason, president of the Company, near the end of August consulted withcounsel about this matter for the first time and arranged to have counsel conductnegotiations with the Union.About August 28, the Company and Union arrangedameeting for September 10.Negotiations began after Colon was returned towork and the picketing ceased.Kason testified that about the end of August, when he had arranged to havecounsel conduct the negotiations with the Union, he had assumed or had come tobelieve that the Union represented a majority of the employees and that he hadthen recognized the Union.On various occasions during the course of picketingwhich had preceded recognition, according to Kason, Yellin or Vogel "shuffled,""flashed" or "flipped" cards in his presence the first few of which bore the namesof persons Kason recognized as the Company's employees and he assumed thatthe other cards also bore the names of employees.'Kason further testified thathe assumed that the signatures were bona fide, but did not check the Company'srecords to determine whether this was so, that there had been some 27 to 29cards so shown him, and that he had assumed relying on his estimate of thenumber of employees in the unit and from information supplied him by Bruno,that the number of cards involved represented a majority.Kason explained thathe had also been influenced in his assumption that the Union represented amajority by the slowdowns and cessations in production.There was no claim torepresentation by a rival organization.For the week ending September 1, the Company had in its employ 58 personsin the unit bargained for with the Union.At the hearing Vogel identified thesignatures on 14 cards which he had obtained which were dated prior to September1.Of those in the Company's employ for the week ending September 1, theexhibit file also shows cards dated prior to September 1 bearing the names offour additional employees whose signatures were not identified.There were meetings between the Company and the Union on various datesbetween September 10 and November 13, when a contract was executed.Earlyin the exchange of proposed contracts the Company proposed a provision underwhich the contract would be inapplicable to those who had been employed bythe Company 3 months or more and who refused to sign a checkoff card, until the1According to Vogel, it was not until the picket line was removed that he first "flashed"the cards to Kason. Yellin's testimony is not entirely clear as to when, if at all, Yellinfirst permitted Kason to see the cards in the same or in a similar manner. REVERE METAL ART CO., INC.121Union filed with the Company checkoff cards executed by at least 50 percent ofthe employees.2Sometime in the fall after negotiations had started, Vogel appeared at the plantwith cards to sign up employees and was stopped by Bruno at the doorway.Bruno persuaded Vogel to leave the cards with him so as not to interrupt theemployees at work, and then Bruno reported this incident to Kason.About aweek later both Yellin and Vogel appeared at the plant and gave Bruno anotherquantity of cards which were to be signed by the employees.By the next dayBruno had also discussed this incident with Kason.Kason told Bruno to havethe cards signed but not to turn them over to the union organizers.3About aweek later Vogel came to the plant to obtain the cards and Bruno informed himthat they had not as yet been signed.Bruno also told Vogel that he intended togo into business for himself and that in the event he was not there when Vogelreturned he, Bruno, would leave the cards in his desk.On October 24, in accordance with Kason's instructions Bruno obtained signa-tures to 24 union cards from among the employees at the plant.About one-thirdof these empoyees had by then signed cards earier in the Union's campaign atVogel's behest.In the course of the interviews with the employees at least inone instance Bruno threatened an employee with discharge if he did not sign acard.Bruno left the Company's employ around November 1.After Bruno hadleftVogel removed the signed cards from Bruno's desk and took them to theUnion's office.There are three additional cards in the exhibit file, one is datedOctober 5, and two are dated October 24, showing the names of persons thenin the Company's employ and whose signatures were not identified.During the course of negotiations proposed contracts were exchanged betweenthe Company and the Union and no agreement was reached until November 13.At a conference in the latter part of October the Union insisted it represented amajority of the employees and the Company asked that the cards be shown toKason.At the end of October Yellin showed the cards to Kason at Kason's office.Kason did not then or at any other time check the writing appearing on the:signature line of the cards against the Company's records to determine au-thenticity of the signatures.The contract of November 13 which granted exclusive recognition to the Unioncontains, among others, the following provisions which require membership in"good standing" in accordance with the Union's rules as a condition of em-ployment:Article II, Section 1All employees in the bargaining unit or units, presently employed, shall be-come members of the Union thirty (30) days after the date of this agree-ment and all new employees in the bargaining unit or units shall becomemembers of the Union thirty (30) days after the date of their employmentand shall thereafter continue to remain members of the Union in good stand-ing for the duration of this contract, as a condition of employment.Article III, Section 3Newly hired employees shall be hired from any source available to theEmployer, on a trial basis of one (1) month, subject to discharge by theEmployer within this period, for any reason whatsoever. If employment iscontinued beyond this trial period, then each newly hired employee shallforthwithmake application to the Union in accordance with Union regula-tions existing at the time, for membership in the Union, and shall remainin good standing in the Union in accordance with the Union rules and regu-lations for the duration of this agreement.2The text of the proposed provision, article 1, section 2, follows :This agreement shall not apply to any employees of the Employer who have beenemployed for a period of three (3) months or longer prior to the date of the execu-tion of this contract who refused to join the Union or who refused to sign authoriza-tion permitting deductions from their salaries for the purpose of paying Union duesand/or assessments until the Union files with the Employer written authorizationsfor deductions from at least 50% of the employees of the Employer.3This finding is based upon Bruno's testimony.Kasen denied having authorized super-visors to obtain union authorization cards from employees between October 1 and Novem-ber 13, 1956.Upon the basis of the demeanor of the witnesses this denial is not credited. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDArticle VIII, Section 1Upon the request of the Union, the Employer shall promptly discharge anyemployee who is not in good standing with the Union.The constitution and bylaws of the Union contain as a requirement for becomingand/or remaining a member in good standing, duties and obligations other thanthe payment of initiation fees and dues.For example, under articles 11, 14, and15, of this document, fines, and assessments may be levied by the executive boardon any member found guilty of violating the constitution, bylaws, or union rules,such as by seeking redress against the Union in a court of law without first ex-hausting his remedies under the constitution and bylaws. It appears further thatboth fines and assessments are required to be paid before regular dues can beaccepted, and that there is a requirement that a member shall be suspended whenhe owes dues for 3 months and be expelled when he owes dues for 6 months.4After the contract was signed the Company engaged in additional acts of soli-citation ofmembership for the Union.At Kason's instructions his secretary,JosephineGardner, who had been given blank membership and checkoff cardsby Yellin filled in such matters as the name and address for each of the em-ployees and had them distributed among the employees by the foreman for signa-ture.With some exceptions these cards were returned to the office.Gardnercalled employees to the office whose cards were not returned and they then signed'the cards.Kason, too, interviewed some employees who did not sign cards.Kason explained to them that he would not want to lose them as employees and'that they had to sign the cards under the union-security provisions of the contract.Gardner thereafter returned the membership cards and a set of checkoff cardsto the Union and kept a set of checkoff cards for the Company.Dues were paid'.by checkoff, but the employees did not pay initiation fees.B.The conclusionsEssentially, the issue presented here is whether the Union represented anuncoercedmajority of the employees when the Company dealt with the Union.as having a majority status. It appears from Union President Yellin's testimonythat the sole basis for the Union's claim to majority status is the cards producedat the hearing.At the end of August, when the Company recognized the Union,itwas necessary for the Union to have valid cards from at least 30 of 58,employees in the contract unit to attain a majority status.On November 13,when the contract was executed, it was necessary for the Union to have valid:cards from at least 29 of the 56 employees in the unit for the payroll week endingNovember 17, to attain a majority status.Adding the cards dated prior toSeptember 1 bearing the names of 4 employees, whose signatures were not identi-fied, to the 14 cards Vogel obtained, the maximum number of cards from among,the Company's employees the Union could have had at the end of August is 18.If the 3 cards which are dated in October bearing employees' names but whosesignatureswere not identified were added, the total would be 21.5 It thusappears that neither at the end of August nor on November 13, did the Unionpossess sufficient valid cards to constitute a majority. In reaching this result onthemajority issue, the 24 cards dated October 24, have been excluded from con-sideration as they were obtained by the solicitation of Bruno, the then generalforeman of the plant.It is accordingly found that the Company violated Section 8(a)(1), (2), and(3) of the Act by the following conduct: (1) dealing with the Union beginningat about the end of September 1956, as the exclusive representative while theUnion did not have a majority status; (2) entering into a contract on November4 This constitution became effective in November 1957. Prior thereto there was anotherconstitution in effect. It appears unnecessary in the circumstances to pass upon the pro-visions of that document as well.5 There are six additional cards in the exhibit file thus far not discussed.These cards.like others which have been rescribed were not authenticated at the hearing.One of thesecards shows the same name as that of an employee whose signature Vogel had obtainedprior to September 1.Two cards dated prior to September 1 bear the names of personswho left the Company's employ in or prior to the payroll period ending August 25. Two,cards dated in October, bear the names of persons who were not employed by the Companyuntil December.The remaining card is undated and shows the name of a person who wasfirst employed by the Company in May 1957. REVERE METAL ART CO., INC.12313, 1956, granting exclusive recognition to the Union while the Union did nothave a majority status; (3) providing in the contract of November 13, 1956, formembership in the Union as a condition of employment while the Union did nothave a majority status; (4) effectuating this provision requiring membership intheUnion through the solicitation of employees for membership and checkoffcards by Gardner and Kason, including Kason's threats of loss of employment;and (5) solicitation by Bruno of employees for union cards including the use of athreat of loss of employment. It is further found that the Company violatedSection 8(a)(1), (2), and (3) of the Act by providing as a condition of employ-ment in the contract of November 13, 1956, for obligations to the Union onthe part of employees other than the payment of initiation fees and dues permittedby the proviso to Section 8(a)(3).It is found that the Union violated Section 8(b)(1)(A) and (2) of the Actby the following conduct: (1) entering into a contract with the Company onNovember 13, 1956, under which the Union was granted exclusive recognitionwhile the Union did not have a majority status; (2) providing in the contractofNovember 13, for membership in the Union as a condition of employmentwhile the Union did not have a majority status; and (3) providing in thecontract of November 13, for obligations to the Union on the part of employeesother than the payment of initiation fees and dues as a condition of employment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondent Company described in section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, itwillbe recommended that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Ithas been found as set forth in the section entitled, "The conclusions," thattheCompany violated Section 8(a)(1), (2), and (3), and that the Unionviolated Section 8(b)(1)(A) and (2) of the Act, in that: the Company dealtand contracted with the Union as the exclusive representative of its employeesalthough the Union did not represent a majority of its employees; the Companyand the Union by contract provided for obligations to the Union on the part ofemployees other than the payment of initiation fees and dues as a conditionof employment; although the Union had not attained a majority status, theCompany and the Union by contract provided for membership in the Union as acondition of employment and the Company effectuated this provision throughsolicitation formembership and checkoff cards which included the use of threatsof loss of employment; and Bruno solicited employees to join the Union includingthe use of a threat of loss of employment.Accordingly, it will be recommendedthat the Company and the Union be ordered to cease and desist from thisconduct and to take certain affirmative action designed to effectuate the policiesof the Act including, a requirement that the Company withhold and withdrawall recognition from the Union, unless and until the Union shall have demonstratedits exclusive majority representative status pursuant to a Board-conducted election;and an order that the Company cease giving effect to any contract between it andtheUnion or any modification or extention thereof, but shall not by virtue ofthis order be required to vary the wages, hours, or other terms and conditions ofemployment which were established in performance of this agreement; and adirection that the Company and the Union jointly and severally refund to theemployees all dues deducted by the Company pursuant to checkoff authorizationsfor the benefit of the Union.6On the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Amalgamated Union, Local 5, UAW,Independent,isa labor organizationwithin themeaningof the Act.See, for example,Hibbard Dowel Company,113 NLRB 28. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Respondent Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(1)(A) and (2) of the Act.3.The Respondent Company has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(a)(1), (2), and (3) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]United Steelworkers of America,AFL-CIO [Boyles Bros. Drill-ing Company]andInternational Hod Carriers and CommonLaborers Union,Local No. 16,AFL-CIO.Case No. 33-CC-51.March 11, 1959DECISION AND ORDEROn December 31, 1958, Trial Examiner James R. Hemingwayissued his Intermediate Report in the above-entitled proceeding,finding that the Respondent had not engaged in the unfair laborpractices alleged in the complaint and recommending that the com-plaint be dismissed in its entirety, as set forth in the copy of theIntermediateReport attached hereto.Thereafter, theGeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, the brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn September 22, 1958, International Hod Carriers and Common LaborersUnion, Local No. 16, AFL-CIO, filed a charge against United Steelworkers ofAmerica, AFL-CIO, herein called the Respondent, charging the Respondent withviolation of Section 8(b) (4) (A) of the Labor Management Relations Act, 61Stat. 136, herein called the Act.On October 17, 1958, the General Counsel oftheNational Labor Relations Board, herein respectively called General Counseland the Board, caused a complaint to issue against the Respondent.TheRespondent received notice of the filing of the charge on September 23, 1958,and duly received copies of the charge, complaint, and notice of hearing.In substance the complaint alleges that on about September 7, 1958, theRespondent engaged in a labor dispute and strike with Boyles Bros. DrillingCompany, herein called Boyles, that Boyles was engaged in construction workfor Phillips Petroleum Company, herein called Phillips, and that, although the123 NLRB No. 20.